The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Claim 1, a display module with an optical film set comprises a first film adjacent to an inner side of the display screen, and an edge of the first film is provided with a side protrusion.  A connecting rib is provided with a mounting sink communicating with a mounting space, and the side protrusion is clamped into the mounting sink.
Claim 8, a display module with a back plate comprising a back plate body and a side wall.  The back plate body and the side wall being integrally formed and together defining a mounting space.  A connecting rib parallel to the back plate body being integrally formed on an inside surface of the side wall.  A display screen, and an edge of an inside surface of the display screen being fixed to the connecting rib.  An optical film set mounted in the mounting space.
Claim 13 a television with an optical film set that comprises a first film adjacent to an inner side of a display screen, and an edge of the first film is provided with a side protrusion.  A connecting rib is provided with a mounting sink communicating with a mounting space, and a side protrusion is clamped into a mounting sink.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649